DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 23, 24, 27, 30, 31 and 38.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite only limitations included in claim 23 as currently amended, and thus fail to further limit independent claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23-29 and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi et al. (PN 4237256) in view of Porosoff (PN 4163770) and Jorkasky et al. (PN 6114034).
With regards to claim 23, Kobashi teaches a method for producing an acrylonitrile polymer melt (Abstract) that is suitable for spinning (col 7 ln 58-68, col 10 ln 65-67, col 1 ln 24-50) by incorporation of at least one ethylenically unsaturated compound (col 4 ln 5-15) in which acrylonitrile monomers represent 75% by weight with the ethylenically unsaturated monomer representing the difference.  Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate (col 4 ln 15-45) which corresponds with general formula I, n=1 and m=2.  Kobashi teaches using acrylonitrile (53.06 g/mol) at 75% by weight and the unsaturated monomer such as methoxyethyl acrylate (130.14 g/mol) at 25% as the remaining monomer compound.  For 100 g of monomers this represents 75 g of acrylonitrile (1.413 mol) and 25 g of methoxyethyl acrylate (0.192 mol) for a mol ratio of 88% by mol acrylonitrile and 12% by mol methoxyethyl acrylate.  Kobashi teaches melt spinning, but does not teach a particular means for melt spinning prompting one of ordinary skill to look to related art.
 Kobashi is silent regarding a final drawing speed, number of filaments or fineness of filaments formed in the melt spinning of the polyacrylonitrile fiber.  In a similar field of endeavor of melt spinning polyacrylonitrile, Jorkasky teaches a method of forming a multifilament bundle (col 4 ln 58-67, interpreted to read upon the term “multifilament yarn”) in which a melt of a multipolymer of polyacrylonitrile 
Jorkasky teaches using a final drawing speed of greater than 300 m/min (col 8 ln 35-60).  Jorkasky teaches using a spinneret with 128 holes (col 8 ln 35-60).  1 dtex = 0.9 denier and Jorkasky teaches forming filaments with denier of 3, 5, 7.5, and 10 denier (col 7 ln 47-col 8 ln 60).
Porosoff teaches that it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to stretch the fiber of Kobashi in view of Jorkasky at least tenfold as suggested by Porosoff as both relate to melt spinning of polyacrylonitrile fibers which are subjected to stretching presenting a reasonable expectation of success, and doing so improves orientation of the resulting fibers yielding predictable results and fiber with improved properties.
With regards to claim 24, Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.
With regards to claim 25, Porosoff teaches cooling in the solidification chamber during initial draw down (col 12 ln 24-40) and Jorkasky teaches using Godet rolls that are lower temperature than the melt and thus would cool the material during stretching (col 8 ln 35-60).
With regards to claim 26, Porosoff teaches a secondary stretching after drawing (col 11 ln 28-30) and Jorkasky teaches using multiple sets of rolls with different speed differentials to achieve a desired draw ratio (col 8 ln 35-60), and thus teaches multiple distinct stretching steps between each roller.  This is interpreted to read upon performing a drawing and a subsequent stretching.
With regards to claim 27, Porosoff teaches using a godet roll that may be inside of a heated chamber (col 11 ln 5-15) that is at temperatures above 50 degrees Celsius (col 12 ln 24-40) and Jorkasky teaches using heated Godet rolls such as at 80 degrees Celsius (col 8 ln 35-60) interpreted to read upon a heated galette.  
With regards to claim 28, Porosoff teaches a nozzle draw ratio of 85 (col 12 ln 30-35) and Jorkasky teaches that it was known in the art at the time the invention was effectively filed that initial filament denier after exiting the spinneret is dependent upon the take-up speed (col 4 ln 58- col 5 ln 5).  This is because pulling the material faster is well-known to draw down the fiber in the same manner that differential speeds between rolls provide draw ratios.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a draw ratio of less than 3000 through routine optimization of the result effective variable of take-up speed defined in Jorkasky to adjust an initial filament denier according to known fiber spinning principles.
With regards to claim 29, as discussed in Porosoff it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  It would have been obvious to one of ordinary skill to provide fibers with an orientation degree of greater than or equal to 0.7 through routine optimization of the result effective variable of stretching ratio of the fiber as discussed in Porosoff.
With regards to claim 31, Porosoff teaches using an extrusion temperature of 154 degrees Celsius (col 12 ln 18-20), and provides guidance regarding selection of an extrusion temperature relative to the melting point of a given acrylonitrile polymer (col 9 ln 53-col 10 ln 2) and Jorkasky teaches using a melt temperature of 190, 200, 209, 236 and 210 degrees Celsius (col 7 ln 47-col 8 ln 17).
With regards to claim 32, Porosoff teaches using a steam (medium) chamber to set the temperature (col 12 ln 24-40).
With regards to claim 33, Jorkasky teaches using a final drawing speed of greater than 300 m/min (col 8 ln 35-60).
With regards to claim 34, Jorkasky teaches using a spinneret with 128 holes (col 8 ln 35-60).
With regards to claim 35, 1 dtex = 0.9 denier and Jorkasky teaches forming filaments with denier of 3, 5, 7.5, and 10 denier (col 7 ln 47-col 8 ln 60).
 With regards to claim 36, Porosoff teaches using circular orifices (col 10 ln 46-50) and Jorkasky teaches using spinning holes of a variety of shapes including round, y-shaped and polygons (col 5 ln 12-23).
With regards to claim 37, Porosoff teaches an example of 16 mils diameter orifice (col 12 ln 15, equal to approximately 406.4 micrometers) and Jorkasky teaches using a diameter of 0.3 mm (300 micrometers) (col 8 ln 37-39).
Jorkasky teaches that the melt is waterless and solventless (Abstract).
With regards to claim 39, Kobashi teaches molecular weights in the range of 10,000-150,000 g/mol (Table 2, 3).
With regards to claim 40, Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate (col 4 ln 15-45) which corresponds with general formula I, n=1 and m=2.  Kobashi teaches using acrylonitrile (53.06 g/mol) at 75% by weight and the unsaturated monomer such as methoxyethyl acrylate (130.14 g/mol) at 25% as the remaining monomer compound.  For 100 g of monomers this represents 75 g of acrylonitrile (1.413 mol) and 25 g of methoxyethyl acrylate (0.192 mol) for a mol ratio of 88% by mol acrylonitrile and 12% by mol methoxyethyl acrylate.  

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi et al. (PN 4237256) in view of Porosoff (PN 4163770) and Jorkasky et al. (PN 6114034). as applied to claim 23 above, and further in view of Richmond (PN 4107252).
With regards to claim 30, Kobashi in view of Jorkasky teaches a melt temperature for melt spinning of an acrylonitrile copolymer, but does not teach a difference in temperature between a melt and the spinneret used for spinning.
Richmond relates to melt spinning of an acrylonitrile copolymer (Abstract) similar to that of Kobashi in view of Jorkasky.  Richmond teaches that melt spinning devices are well known in the art including the use of an extruder feeding a spinneret (col 2 ln 25-49).  Richmond teaches that it was generally known in the art to provide an extruder at a first temperature such as 350 degrees Fahrenheit (449.817 K) with a spinning pack operating at a higher temperature such as 400 degrees Fahrenheit (477.594) (col 2 ln 38-45, a difference of 27.777 K).  It would have been obvious to one of ordinary skill to .

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the prior art does not teach or suggest the use of the alkoxyalkylacrylates according to formula 1 of claim 23, this argument is not persuasive.  Applicant has amended independent claim 23 to require the use of an alkoxyalkylacrylate according to formula 1 of claim 23.  The Non-Final Rejection mailed 02/03/2021 set forth two distinct rejections for claim 23.  The first utilized the broad language of original claim 23 which did not positively require the alkoxyalkylacrylate, and this rejection was over Jorkasky in view of Smierciak and Porosoff.  Applicant’s arguments are directed at length to the lack of a discussion in Jorkasky, Smierciak and Porosoff of the claimed alkoxyalkylacrylate.  However, the second distinct rejection set forth in the office action of claim 23 is over Kobashi in view of Porosoff.  Kobashi explicitly teaches use of an alkoxyalkylacrylate comonomer reading upon formula 1 of claim 23 for use in melt spinning polyacrylonitrile.  Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742